ATTORNEYS FOR APPELLANT                             ATTORNEYS FOR APPELLEE
Ruth Ann Johnson                                    Gregory F. Zoeller
Michael R. Fisher                                   Attorney General of Indiana
Indianapolis, Indiana
                                                    Andrew A. Kobe
                                                    Michael Gene Worden
                                                    Deputy Attorneys General
                                                    Indianapolis, Indiana

                                                                                   Jan 14 2016, 12:44 pm


                                          In the
                       Indiana Supreme Court
                                    No. 49S04-1601-CR-19

JAMES BEASLEY,
                                                            Appellant (Defendant below),

                                               v.

STATE OF INDIANA,
                                                            Appellee (Plaintiff below).


         Appeal from the Marion County Superior Court, No. 49G01-1210-MR-67595
                          The Honorable Kurt M. Eisgruber, Judge


      On Petition to Transfer from the Indiana Court of Appeals, No. 49A04-1406-CR-253



                                      January 14, 2016

Massa, Justice.


       James Beasley appeals his convictions for the murder of James Allen and the attempted
murder of Gerald Beamon. For the reasons set forth in our companion decision of Leandrew
Beasley v. State, also issued today, we grant transfer and affirm the trial court’s admission of
Beamon’s hearsay testimony regarding statements Allen made to him on the day he died. We find
the trial court could have reasonably determined that Allen’s statements were against his interests,
and were thus admissible pursuant to Indiana Evidence Rule 804(b)(3). In all other respects, we
summarily affirm the holding of our Court of Appeals below, pursuant to Indiana Appellate Rule
58(A)(2).


Rush, C.J., and Dickson, Rucker, and David, JJ., concur.




                                                 2